DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (2017/0325178), Verma hereinafter, in view of LI et al. (2016/0330742), LI hereinafter.

Re. Claims 1 and 19, Verma teaches an operation method (Fig. 5, 6A-B) of base wireless communication terminal (Fig.1-2, AP 105, Fig.7) communicating wirelessly and a base wireless communication terminal (Fig.1-2, AP 105, Fig.7) communicating wirelessly, the base wireless communication terminal comprising: a transceiver (Fig. 7, 702) configured to transmit and receive wireless signals (¶0086 - transceiver 702 for receiving and transmitting radio transmissions, for example, wireless communications transmitted by at least one STA 115 or wireless transmissions transmitted by another AP 105); and a processor (Fig. 7, 712) configured to process the wireless signals (¶0082), wherein the processor is configured to: generate a trigger frame for triggering uplink transmission based random access, of at least one wireless communication terminal (Fig.1-2, 5, 6A-B & ¶0006 - generating trigger frames, at an AP, that reduce the overhead associated with triggering an uplink transmission from the STA.  …utilizing a single per-user information field of the trigger to signal a plurality of random access resource units that may be allocated to the one or more STAs in the network.  Fig. 5, 6A-B & ¶0059 -  generating a trigger frame with compressed per-user information field for random access allocations.  The method 500 may be performed by an AP 105. ¶0061 - generating a trigger frame in response to a determination to trigger the at least one STA.  The trigger frame may include a per-user information field that identifies a plurality of random access resource units allocated to the at least one STA for uplink transmission).
Yet, Verma does not expressly teach insert the trigger frame into a physical layer protocol data unit (PPDU) to transmit the PPDU.
However, in the analogous art, LI explicitly discloses insert the trigger frame into a physical layer protocol data unit (PPDU) to transmit the PPDU. (Fig. 1/Fig.7 & ¶0076 - a broadcast trigger frame specifying resource unit allocations for a plurality of stations is inserted in a separate sub-channel field of the PPDU. ¶0077 - At 706, the assembled PPDU is transmitted to the stations.  In reference to FIG. 1, antennas 120 in AP 102 can be used to transmit the assembled PPDU to stations 104 over network 106).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Verma’s invention of a technique in generating trigger frames at an access point  to include LI’s invention of a system and a method for managing orthogonal frequency division multiple access uplink operations, because it provides communication techniques which reduce overhead, simplify signaling, improve throughput, help bound error propagation, and allow an interface circuit to plan ahead when decoding trigger information. (¶0011, LI)

Re. Claim 2, Verma and LI teach claim 1.
Verma further teaches wherein when the trigger frame triggers uplink transmission based random access of a wireless communication terminal unassociated with a Basic Service Set (BSS) operated by the base wireless communication terminal, the processor is configured to transmit the PPDU using a PPDU format including a field indicating a BSS color, wherein the BSS color is a kind of identifier for identifying the BSS. (Fig.1-2, 5, 6A-B & ¶0006 - generating trigger frames, at an AP, that reduce the overhead associated with triggering an uplink transmission from the STA.  …utilizing a single per-user information field of the trigger to signal a plurality of random access resource units that may be allocated to the one or more STAs in the network. Fig. 3A-B & ¶0051 - adding an additional bit to the trigger frame common info field (FIG. 3A) to indicate whether the STA should use broadcast BSS color in HE_Trig packet.  In this aspects, the AP may use this as a mode to allow unassociated STA(s) to use OBO (i.e., OFDMA backoff) and may also be used during BSS color change. ¶0052 -  AP 105 may transmit the trigger frame 210 in a HE PPDU when AID12=0 or BSS color change occurs).

Re. Claim 3, Verma and LI teach claim 2.
Verma further teaches wherein when the trigger frame triggers uplink transmission based random access of a wireless communication terminal unassociated with a BSS operated by the base wireless communication terminal, the processor is configured to transmit the PPDU using a high efficiency (HE) PPDU format. (Fig.1-2, 5, 6A-B & ¶0006 - generating trigger frames, at an AP, that reduce the overhead associated with triggering an uplink transmission from the STA.  …utilizing a single per-user information field of the trigger to signal a plurality of random access resource units that may be allocated to the one or more STAs in the network. Fig. 3A-B & ¶0051 - adding an additional bit to the trigger frame common info field (FIG. 3A) to indicate whether the STA should use broadcast BSS color in HE_Trig packet.  In this aspects, the AP may use this as a mode to allow unassociated STA(s) to use OBO (i.e., OFDMA backoff) and may also be used during BSS color change. ¶0052 -  AP 105 may transmit the trigger frame 210 in a HE PPDU (high efficiency (HE) physical layer convergence procedure protocol data unit) when AID12=0 or BSS color change occurs. Fig. 6C & ¶0079 -  At block 655, the method may include inserting the BSS color information into the trigger frame.  ..the BSS color information may be inserted into a common information field of the trigger frame. ¶0080 - transmitting the trigger frame to the at least one STA may include transmitting the trigger frame in a high efficiency (HE) PHY layer convergence procedure (PLCP) protocol data unit (PPDU)).

Re. Claims 4 and 20, Verma and LI teach claims 1 and 19 respectively.
Verma further teaches wherein when the trigger frame triggers uplink transmission based random access of a wireless communication terminal unassociated with a Basic Service Set (BSS) operated by the base wireless communication terminal, the processor is configured to insert a field indicating a BSS color in the trigger frame, wherein the BSS color is a kind of identifier for identifying the BSS. (Fig.1-2, 5, 6A-B & ¶0006 - generating trigger frames, at an AP, that reduce the overhead associated with triggering an uplink transmission from the STA.  …utilizing a single per-user information field of the trigger to signal a plurality of random access resource units that may be allocated to the one or more STAs in the network. Fig. 3A-B & ¶0035 – By adding the BSS color information to the trigger frames. ..the BSS color information may be added to the common information field (see FIG. 3A, common info field 305) of the trigger frame that may be transmitted in the HE PPDU.  Fig.1-2/Fig. 3A-B & ¶0048 - AP 105 first identifies a BSS color information and inserts the BSS color information in all the packets sent by the HE AP 105 to the STAs 115 (STA1 115-a and STA2 115-b may be high efficiency (HE) STAs), including the trigger frame 210.  In response, the STAs 115 may add the BSS color information identified by the AP 105 in the trigger frame into the packets it sends out.  Accordingly, any AP 105 and STAs 115 in the network that receives the packet 215 from the STA 115-a can extract the BSS color information to determine whether the packet sent from the STA 115 is within the AP's BSS. Fig. 3A-B & ¶0051 – adding  an additional bit to the trigger frame common info field (FIG. 3A) to indicate whether the STA should use broadcast BSS color in HE_Trig packet.  In this aspects, the AP may use this as a mode to allow unassociated STA(s) to use OBO (i.e., OFDMA backoff) and may also be used during BSS color change. Fig. 6C & ¶0079 -  At block 655, the method may include inserting the BSS color information into the trigger frame.  ..the BSS color information may be inserted into a common information field of the trigger frame).

Re. Claim 5, Verma and LI teach claim 4.
Verma further teaches wherein the processor (Fig. 7, 712) is configured to insert a field representing the BSS color into a User Info field (Fig. 3A-B, 310-a, 310-i) signaling information that is individually applied to the one or more wireless communication terminals for which the trigger frame triggers transmission (Fig. 3A-B & ¶0053 - The trigger frame 302 may also include a per-user information field 310 that may include information specific to each STA.  As noted above, generally each per-user information field 310 may include information regarding different random access resource unit allocation by the AP. …Therefore, where previously a large number of per-user information subfields 310-a (through 310-i) may have been required to signal a plurality of random access resource units, such information may be compacted and signaled in a significantly reduced number of per-user information field where only non-duplicative information is included in various per-user information fields. Fig. 6C & ¶0079 -  At block 655, the method may include inserting the BSS color information into the trigger frame.  ..the BSS color information may be inserted into a common information field of the trigger frame. ¶0080 - transmitting the trigger frame to the at least one STA may include transmitting the trigger frame in a high efficiency (HE) PHY layer convergence procedure (PLCP) protocol data unit (PPDU)).

Re. Claim 6, Verma and LI teach claim 4.
Verma further teaches wherein a field indicating the BSS color is inserted into a Common Info field (Fig. 3A-B, 305) for signaling information that is commonly applied to the one or more wireless communication terminals for which the trigger frame triggers transmission. (Fig. 3A-B & ¶0053 - trigger frame 302 may include a common information field 305 that may include information shared by a plurality of the STAs 115 on the network. Fig. 6C & ¶0079 -  At block 655, the method may include inserting the BSS color information into the trigger frame.  ..the BSS color information may be inserted into a common information field of the trigger frame. ¶0080 - transmitting the trigger frame to the at least one STA may include transmitting the trigger frame in a high efficiency (HE) PHY layer convergence procedure (PLCP) protocol data unit (PPDU)).

Re. Claim 7, Verma and LI teach claim 1.
Verma further teaches wherein the processor is configured to set a specific field of the trigger frame to a value of a predetermined Association ID (AID) to trigger random access of a wireless communication terminal unassociated with a BSS operated by the base wireless communication terminal. (Fig.1-5 & ¶0035- when AID12 value is zero ("0"), the SS allocation in the per user information field may be repurposed to indicate BSS color information associated with the AP.  …when an AP is allocating resource units (RU) for OBO, then AP may allocate all RUs to AID=0.  Thus, all the associated and unassociated STAs may transmit HE_Trig PPDU with a fixed BSS color (e.g., value 0 or 63). ¶0049 - AP 105 may transmit the trigger frame 210 in a HE PPDU when AID12=0 or BSS color change occurs. ¶0052 - AP 105 may transmit the trigger frame 210 in a HE PPDU when AID12=0 or BSS color change occurs.  In other examples, SS allocation field when AID12=0 would indicate the BSS color).

Re. Claim 13, Verma teaches a wireless communication terminal (Fig.12) wirelessly communicating with a base wireless communication terminal (Fig.7), the wireless communication terminal comprising: a transceiver (Fig.12, 1202) configured to transmit and receive wireless signals(¶0119 - transceiver 1202 for receiving and transmitting radio transmissions, for example, wireless communications transmitted by at least one AP 105 or wireless transmissions transmitted by another STA 115.); and a processor (Fig. 12, 1212) configured to process the wireless signals (¶0115), wherein the processor is configured to: receive a physical layer protocol data unit (PPDU) including a trigger frame for triggering transmission to the base wireless communication terminal (Fig.1-2,  3A-B &¶0036 - BSS color information may be added to the common information field of the trigger frame that may be transmitted in the HE PPDU…… adding an additional bit to the trigger frame common info field (FIG. 3A) to indicate whether the STA should use broadcast BSS color in HE_Trig packet.),  
Yet, Verma does not expressly teach transmit the trigger-based PPDU based on the trigger frame.
However, in the analogous art, LI explicitly discloses transmit the trigger-based PPDU based on the trigger frame. (Fig. 8 & ¶0082 - stations 104-1, 104-2, and 104-3 transmit UL transmissions 804, 808, and 806 (comprises UL PPDU 600 as discussed in Fig. 6), respectively, to AP 102.  The UL transmissions 804, 806, and 808 include data allocated to resource units according to the triggers of DL transmission 802 (See ¶0076 - ¶0078 along with Fig.7)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Verma’s invention of a technique in generating trigger frames at an access point  to include LI’s invention of a system and a method for managing orthogonal frequency division multiple access uplink operations, because it provides communication techniques which reduce overhead, simplify signaling, improve throughput, help bound error propagation, and allow an interface circuit to plan ahead when decoding trigger information. (¶0011, LI)

Re. Claim 14, Verma and LI teach claim 13.
Verma further teaches wherein when the PPDU including the trigger frame indicates a Basic Service Set (BSS) color, the processor (Fig. 12, 1212) is configured to set a value of a BSS color indicated by the trigger-based PPDU based on the value of the BSS color indicated by the PPDU including the trigger frame, wherein the BSS color is one of identifiers identifying a BSS.(Fig.1-2, 5, 6A-B & ¶0006 - generating trigger frames, at an AP, that reduce the overhead associated with triggering an uplink transmission from the STA.  …utilizing a single per-user information field of the trigger to signal a plurality of random access resource units that may be allocated to the one or more STAs in the network. Fig. 3A-B &¶0034 - BSS color in the trigger frame may be beneficial when the AP sends a trigger frame to at least one or more non-AP STAs. …. non-AP STAs send simultaneous response using HE Trigger based PPDU.Fig. 3A-B & ¶0035 – By adding the BSS color information to the trigger frames. ..the BSS color information may be added to the common information field (see FIG. 3A, common info field 305) of the trigger frame that may be transmitted in the HE PPDU…. all the associated and unassociated STAs may transmit HE_Trig PPDU with a fixed BSS color (e.g., value 0 or 63). Fig.1-2/Fig. 3A-B & ¶0048 - AP 105 first identifies a BSS color information and inserts the BSS color information in all the packets sent by the HE AP 105 to the STAs 115 (STA1 115-a and STA2 115-b may be high efficiency (HE) STAs), including the trigger frame 210.  In response, the STAs 115 may add the BSS color information identified by the AP 105 in the trigger frame into the packets it sends out.  Accordingly, any AP 105 and STAs 115 in the network that receives the packet 215 from the STA 115-a can extract the BSS color information to determine whether the packet sent from the STA 115 is within the AP's BSS. Fig. 3A-B & ¶0051 – adding  an additional bit to the trigger frame common info field (FIG. 3A) to indicate whether the STA should use broadcast BSS color in HE_Trig packet.  In this aspects, the AP may use this as a mode to allow unassociated STA(s) to use OBO (i.e., OFDMA backoff) and may also be used during BSS color change).

Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over Verma, in view of LI, further in view of Huang et al. (2019/0182864), Huang hereinafter.

Re. Claim 8, Verma and LI teach claim 1.
Yet, Verma and LI do not expressly teach wherein the processor is configured to transmit the trigger frame based on a predetermined schedule, 103wherein the trigger frame triggers uplink transmission based random access of a wireless communication terminal performing a power saving operation based on the predetermined schedule. 
However, in the analogous art, Huang explicitly discloses wherein the processor (Fig. 20B, 2030) is configured to transmit the trigger frame based on a predetermined schedule, 103wherein the trigger frame triggers uplink transmission based random access of a wireless communication terminal performing a power saving operation based on the predetermined schedule. (Fig.1-2 & ¶0022 - a receiver that receives a Trigger frame for allocating resource units (RUs) for random access. ¶0055 - UORA is a mechanism for STAs to randomly select RUs assigned for random access by the AP 110 in a soliciting Trigger frame.  ¶0056 - The UORA method 200 starts when the STA receives a Trigger frame for random access from the AP 110. ¶0118 - power save mechanism with UORA, if random access allocations are made in a sequence of Trigger frames within a trigger enabled TWT SP, then all the Trigger frames in the sequence shall have the Cascade Indication field set to 1, except for the last Trigger frame in the sequence, which shall have the Cascade Indication field set to 0.  An STA may use the value indicated in the Cascade Indication field in a Trigger frame to enter the doze state. ¶0125 - it is possible for a 20 MHz operating STA or a non-20 MHz operating STA to make use of the value indicated in the Cascade Indication field in a Trigger frame for power saving purpose in various ways. Fig. 16-18 & ¶0117 - The TWT wake time of the scheduled STA is determined by the Target Wake Time field 1730 while the TWT wake interval of the scheduled STA is determined by the TWT Wake Interval Mantissa field 1740 and the TWT Wake Interval Exponent subfield 1726. ¶0127 - using the Subsequent TF-R Indication subfield in the Trigger frame, a 20 MHz operating STA may be able to save even more power, compared with the second example power save mechanism with UORA).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Verma’s invention of a technique in generating trigger frames at an access point and  LI’s invention of a system and a method for managing orthogonal frequency division multiple access uplink operations to include Huang’s invention of a communication method of receiving trigger frames for allocating resource units (RUs) for random access, because it provides adequate information to access points (APS) about STAs to perform the RU (resource unit) allocation in an efficient manner.(¶0004, Huang)


Claim  9 is rejected under 35 U.S.C. 103 as being unpatentable over Verma, in view of LI, in view of Huang , further in view of Lou et al. (2018/0242355), Lou hereinafter.

Re. Claim 9, Verma, LI and Huang teach claim 8.
Yet, Verma, LI and Huang do not expressly teach wherein the processor is configured to set a Receiver Address (RA) field of the trigger frame to a group address indicating a wireless communication terminal performing a power saving operation based on the predetermined schedule.
However, in the analogous art, Lou explicitly discloses wherein the processor (¶0175) is configured to set a Receiver Address (RA) field of the trigger frame to a group address indicating a wireless communication terminal performing a power saving operation based on the predetermined schedule.(Fig. 4A-B-18 & ¶0073 - a trigger frame may be a unicast frame or a broadcast/multicast frame.  A unicast trigger frame may have a single dedicated receiver address. .. A broadcast/multicast trigger frame …have a dedicated or random group of receive STAs.  The frame may carry scheduling and/or resource allocation information.  ..broadcast/multicast trigger frames may include trigger frames for random access and trigger frames that may schedule UL MU transmission for one or more STAs. Fig. 4A-B-18 & ¶0101 - On a condition that the trigger type is set in the trigger frame as `Random` and the random access type is set to Type=`R-PS,` indicating that random access is for power saving STAs, the random access frame may be a PS-Poll frame or other type of power saving related frame. Fig. 4A-B-18 & ¶0151 - the last trigger indication may be.. an indication that the trigger frame is the last trigger frame in a target wait time (TWT) service period (SP) that schedules UL power save polls (PS-polls)).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Verma’s invention of a technique in generating trigger frames at an access point and  LI’s invention of a system and a method for managing orthogonal frequency 






   

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Verma, in view of LI, in view of Huang , further in view of  Noh et al. (2021/0127427), Noh hereinafter.

Re. Claim 10, Verma, LI and Huang teach claim 8.
Verma further discloses wherein the trigger frame comprises a User Info field for signaling information that is individually applied to the one or more wireless communication terminals to trigger transmission (Fig.1-2, 5, 6A-B & ¶0006 - generating trigger frames, at an AP, that reduce the overhead associated with triggering an uplink transmission from the STA.  …utilizing a single per-user information field of the trigger to signal a plurality of random access resource units that may be allocated to the one or more STAs in the network.  Fig. 5, 6A-B & ¶0059 -  generating a trigger frame with compressed per-user information field for random access allocations.  The method 500 may be performed by an AP 105. ¶0061 - generating a trigger frame in response to a determination to trigger the at least one STA.  The trigger frame may include a per-user information field that identifies a plurality of random access resource units allocated to the at least one STA for uplink transmission),
Yet, Verma, LI and Huang do not expressly teach wherein the processor is configured to set a value of an association ID (AID) indicated by a User Info field corresponding to a frequency band allocated to the uplink transmission based random access to a predetermined value indicating a wireless communication terminal performing a power saving operation based on the predetermined schedule.
However, in the analogous art, Noh explicitly discloses wherein the processor is configured to set a value of an association ID (AID) indicated by a User Info field corresponding to a frequency band allocated to the uplink transmission based random access to a predetermined value indicating a wireless communication terminal performing a power saving operation based on the predetermined schedule. (Fig. 10-20 & ¶0161 - UL OFDMA-based random access is a mechanism for HE STAs to randomly select resource units (RUs) assigned by an HE AP in a Trigger frame that contains RUs for random access.  The HE AP may transmit the Trigger frame that contains one or more RUs for random access which are identified in a Per User field of the Trigger frame, the Per User Info field having an AID12 subfield (or User Identifier subfield) set to one of one or more predefined RA-indicating values (for example, 0). Fig. 10-20 & ¶0162 - FIG. 13 illustrates a final portion of a Trigger Frame 1300 having one or more RA-indicating Per User Info fields.¶0164 - Per User Info fields 1313-1, 1313-2, and 1313-3 include AID12 subfields that correspond to an UL RA opportunity. Fig. 1-4 & ¶0064 - wireless device 300 may dynamically control the number of spatial streams generated by the stream parser 314, such as when one or more transmit chains within the wireless device 300 are deactivated to save power. Also, the aforesaid disclosures are also applicable to a plurality frequency bands (e.g., 2.4 GHz & 5 GHz frequency bands as IEEE 802.11ax operates at those frequency bands for indoor / operation as disclosed in ¶0036). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Verma’s invention of a technique in generating trigger frames at an access point and LI’s invention of a system and a method for managing orthogonal frequency division multiple access uplink operations and Huang’s invention of a communication method of receiving trigger frames for allocating resource units (RUs) for random access to include Noh’s invention of trigger-based random access for wireless device in a wireless local area network (WLAN), because it provides improvement of user experience, such as average per station throughput of a group of stations and area throughput, in turns, assists in the deployment of  high efficiency WLAN system, such as IEEE 802.11 ax, further enhances system throughput in a high-density environments. (¶0004/¶0035, Noh). 

Claims  11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Verma, in view of LI, in view of Huang, in view of  Noh, further in view of IWAI et al. (2018/0227950),  IWAI hereinafter.

Re. Claim 11, Verma, LI, Huang and Noh teach claim 10.
Yet, Verma, LI, Huang and Noh do not expressly teach wherein the predetermined value is a reserved value that is not allocated for another purpose.
However, in the analogous art, IWAI explicitly discloses wherein the predetermined value is a reserved value that is not allocated for another purpose. (Fig. 7 & ¶0106 - if a value between the reserved values 2008 to 2047 (0 may be further included) is notified, the terminal 200 can determine that the RU is a random access RU. Fig. 29 & ¶0244 - when AID=0, the RA type is RA for data transmission, and a predetermined fixed bit string is included in the Reserved subfield of the Type dependent Per User Info subfield, as in Scheduled access).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Verma’s invention of a technique in generating trigger frames at an access point and  LI’s invention of a system and a method for managing orthogonal frequency division multiple access uplink operations and Huang’s invention of a communication method of receiving trigger frames for allocating resource units (RUs) for random access  and  Noh’s invention of trigger-based random access for wireless device in a wireless local area network (WLAN) to include IWAI’s invention of a communication apparatus and method for notifying access point of uplink transmission buffer information such  as buffer status information, because it  enables access point to gather information of  the transmission buffer state of each of terminals on the basis of the transmission buffer information received through random access and, thus, can efficiently schedule the UL Data after random access. (¶0005-¶0006, IWAI)
Re. Claim 12, Verma, LI, Huang,  Noh and IWAI teach claim 11.
Verma further discloses wherein the trigger frame comprises a User Info field for signaling information that is individually applied to the one or more wireless communication terminals to trigger the transmission (Fig.1-2, 5, 6A-B & ¶0006 - generating trigger frames, at an AP, that reduce the overhead associated with triggering an uplink transmission from the STA.  …utilizing a single per-user information field of the trigger to signal a plurality of random access resource units that may be allocated to the one or more STAs in the network.  Fig. 5, 6A-B & ¶0059 -  generating a trigger frame with compressed per-user information field for random access allocations.  The method 500 may be performed by an AP 105. ¶0061 - generating a trigger frame in response to a determination to trigger the at least one STA.  The trigger frame may include a per-user information field that identifies a plurality of random access resource units allocated to the at least one STA for uplink transmission), 

Yet, Verma, LI, Huang and Noh do not expressly teach 104wherein the processor is configured to set a TID Aggregation limit field included in a User Info field corresponding to a frequency band allocated for the uplink transmission based random access to a predetermined value indicating a wireless communication terminal performing a power saving operation based on the predetermined schedule, wherein the TID Aggregation limit field is a field used to indicate the limit of the number of TIDs corresponding to data that can be aggregated in an A-MPDU transmitted based on the trigger frame.
However, in the analogous art, IWAI explicitly discloses wherein the processor is configured to set a TID Aggregation limit field included in a User Info field corresponding to a frequency band allocated for the uplink transmission based random access to a predetermined value indicating a wireless communication terminal performing a power saving operation based on the predetermined schedule , wherein the TID Aggregation limit field is a field used to indicate the limit of the number of TIDs corresponding to data that can be aggregated in an A-MPDU transmitted based on the trigger frame. UL response signal transmitted by the terminal in a power saving mode through random access includes information for requesting the access point to transmit the DL Data generated during the power saving mode…. By using such random access, the terminal can save power. Fig.24 & ¶0230 - In 11ax, the format of TF (i.e., Trigger Frame) and TF-R  (includes RU, see ¶0003) illustrated in FIG. 24 are being studied. Fig.24 & ¶0232 - When the Trigger Type is Basic Trigger, the type dependent Per User Info subfield of the terminal specific information field includes the information illustrated in FIG. 24.  That is, the Type dependent Per User Info subfield includes 2-bit MPDU MU Spacing Factor, which indicates a parameter indicating the minimum interval of a MPDU (MAC protocol data unit) that the AP can process, 3-bit TID Aggregation Limit, which indicates a parameter indicating the maximum number of TIDs to be included in the MPDU, and 3-bit Reserved bits.  These are parameters for using an A-MPDU (Aggregate MAC protocol data unit) formed by concatenating a plurality of MPDUs as a UL response signal. Fig.25 & ¶0236 - When AID=0, it is determined that the RA is used for normal RA transmission of uplink data and, thus, information that is the same as in Scheduled access used to notify the information when AID=1 to 2007 is included in Type dependent Per User Info.  In this case, A-MPDU formed by concatenating a plurality of MPDUs can be used for the UL response signal …when AID=X (for example, X=2008), it is determined that the RA is used for RA transmission for a specific purpose and, thus, the information regarding the use purpose of RA and STA transmission conditions is included in Type dependent Per User Info. Also, a plurality of frequency bands (e.g., 20MHz of lower or 40 MHz or higher) for RU allocation pattern as envisioned for IEEE 802.11ax,  shown in Fig. 14, see ¶0169).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Verma’s invention of a technique in generating trigger frames at an access point and LI’s invention of a system and a method for managing orthogonal frequency division 

Claim  18 is rejected under 35 U.S.C. 103 as being unpatentable over Verma, in view of LI, further in view of Park et al. (2018/0146426),  Park hereinafter.

Re. Claim 18, Verma and LI teach claim 13.
Yet, Verma and LI do not expressly teach wherein if the PPDU indicates a partial Basic Service Set (BSS) color using a Partial Association ID (AID) field, the processor determines whether the PPDU is an Intra-BSS PPDU or an Inter-BSS PPDU based on the partial BSS color when the value of the partial AID field is non-zero, wherein the partial AID field is a signaling field used to indicate part of an AID value, wherein the Intra-BSS PPDU is a PPDU transmitted from a BSS including the wireless communication terminal, and the Inter-BSS PPDU is a PPDU transmitted from a 106BSS not including the wireless communication terminal.
However, in the analogous art, Park explicitly discloses wherein if the PPDU indicates a partial Basic Service Set (BSS) color using a Partial Association ID (AID) field, the processor determines whether the PPDU is an Intra-BSS PPDU or an Inter-BSS PPDU based on the partial BSS color when the value of the partial AID field is non-zero, wherein the partial AID field is a signaling field used to indicate part of an AID value , wherein the Intra-BSS PPDU is a PPDU transmitted from a BSS including the wireless communication terminal, and the Inter-BSS PPDU is a PPDU transmitted from a 106BSS not including the wireless communication terminal (Fig. 8- 13 & ¶0217 - For the two NAVs maintained by an HE STA, one is identified as intra-BSS NAV, and the second one is identified as basic NAV.  Intra-BSS NAV is used to store NAV value, if needed, from a PPDU identified as intra-BSS.  Basic NAV is used to store NAV value, if needed, from a PPDU identified as inter-BSS. Fig. 8- 13 & ¶0222 - The RXVECTOR parameter PARTIAL_AID in the received VHT PPDU with the RXVECTOR parameter GROUP_ID equal to 0 is the same as the BSSID[39:47] of the AP to which the STA is associated. Fig. 8- 13 & ¶0223 - The value of RXVECTOR parameter PARTIAL_AID [5:8] in the received VHT PPDU with the RXVECTOR parameter GROUP_ID equal to 63 is the same as the partial BSS color announced by the AP to which the STA is associated when the Partial BSS Color field in the most recently received HE Operation element is 1.).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Verma’s invention of a technique in generating trigger frames at an access point and  LI’s invention of a system and a method for managing orthogonal frequency division multiple access uplink operations to include Park’s invention of transmitting a physical layer protocol data unit (PPDU) in a wireless local area network, because it provides an improved protection mechanism to prevent collisions due to simultaneous transmissions of STAs by using high efficiency WLAN system (e.g., IEEE 802.11ax) in the  wireless local area network. (¶0004-¶0006, Park)








Allowable Subject Matter
Claims 15-17  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 15 –  wherein when the PPDU including the trigger frame does not indicate a BSS color, the processor is configured to set a value of a BSS color indicated by the trigger-based PPDU according to an active BSS color of the wireless communication terminal, wherein the active BSS color indicates a BSS color actually used by the wireless communication terminal.
Claim 16 – depends on claim 15.
Claim  17 – depends on claim 16



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (2016/0353275); See ¶0025,  ¶0030,¶00316 along with Fig.1-6.
Patil et al; (2018/0184285); See ¶0124, ¶0152, ¶0251 along with Fig.12-23.
IEEE: A unified approach to spatial reuse; SR Technologies; Graham Smith; See pages 3-12. 
IEEE: IEEE:AID Assign Rule Based on BSS Color and HE Operation Element; Mediatek, USA; Liu et al. See pages 11-19.
Yet, none of these references teach limitations of the objected claims as highlighted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C./Examiner, Art Unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467